Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claims 1, 16 and 20, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claims, a body region disposed in the spreading layer; a spacer layer disposed on the source region, the body region and the spreading layer; a lateral channel region disposed in the spacer layer; and a gate structure including: an aluminum nitride (AlN) layer disposed on the lateral channel region; and an aluminum gallium nitride (AlGaN) layer of the second conductivity disposed on the AlN layer. Claims 2-15, 17-19 and 21 are included likewise as they depend from claim 1, 16 or 20 respectively.
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. For instant, Treu et al. (Pub. No. US 2009/0078971 A1) discloses a silicon carbide (SiC) field-effect transistor (FET) comprising: a substrate 7 of a first conductivity type; a drift region 1 of the first conductivity type disposed on the substrate; a spreading layer 22 of the first conductivity type disposed in the drift region; a body region 3 of a second conductivity type disposed; a source region 5 of the first conductivity type disposed in the body 
Another example is Wei et al. (“Proposal of a GaN/SiC Hybrid Field-Effect Transistor for Power Switching Applications”, Jin Wei, Huaping Jiang, Qiemeng Jiang, and Kevin J. Chen, IEEE Transactions on Electron Devices, VOL. 63, NO. 6, June 2016) disclosing a GaN/SiC field-effect transistor (FET) comprising: a substrate “SiC n+ layer” of a first conductivity type; a drift region “SiC n-drift” of the first conductivity type disposed on the substrate; a spreading layer “SiC (ND=NJFET2)” of the first conductivity type; a “p-shield” region of a second conductivity type disposed in the spreading layer; an AlGaN/GaN channel region; and a metal gate electrode disposed on the GaN layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 5, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813